Swing, J.,
dissenting.
I can not agree with the decision of a majority of the court. I have no contention about the law as announced in the decision, but the facts of the case, in my judgment, do not fit the law as laid down. This is not an encroachment on a part of the street, but for more than fifty years the public has been excluded from anjr portion of the street and the plaintiff and her predecessors in title have for more than fifty years enjoyed the adverse, continuous and exclusive possession of the street, and under such conditions the plaintiff has acquired a good title as against the public and everybody else.